Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kriendler, J.), rendered March 30, 1993, convicting him of murder in the second degree (six counts), robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument that he was deprived of his right to be present at side-bar conferences during the voir dire, we find that he knowingly, voluntarily, and intelligently waived that right (see, People v Epps, 37 NY2d 343, 349-350, cert denied 423 US 999; People v Underwood, 201 AD2d 597). Both the court and his counsel advised the defendant of his right to be present and apprised him of the circumstances involved in his attendance at the side bar. Presented with a constitutionally-valid choice of either being accompanied by court officers whenever he was to approach the bench or to waive his right to be present, the defendant made an informed strategic decision to choose the latter (see, People v Underwood, supra).
The defendant’s remaining contentions are unpreserved for *782appellate review. Balletta, J. P., Copertino, Altman and Gold-stein, JJ., concur.